COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Darrell Anthony Adell, Jr. v. The State of Texas

Appellate case number:    01-21-00439-CR

Trial court case number: 87429-CR

Trial court:              149th District Court of Brazoria County

        On February 14, 2022, appellant, Darrell Adell, Jr., filed a Motion to Unseal Records.
We deny the motion. Texas Rule of Civil Procedure 76a governs efforts to seal and unseal court
records in most cases, and the trial court has continuing jurisdiction to unseal court records. See
TEX. R. CIV. P. 76a(7); Biederman v. Brown, 563 S.W.3d 291, 302 (Tex. App.—Houston [1st
Dist.] 2018, no pet.) (“Rule 76a(7) provides for continuing jurisdiction for the trial court to
consider sealing or unsealing court documents.”); see also In re Cook, 629 S.W.3d 591, 607–08
(Tex. App.—Dallas 2021, orig. proceeding) (Smith, J., concurring).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: April 12, 2022